DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2021 has been entered.

 Response to Amendment
Amendment to claim 1 is noted.

Response to Arguments
Applicant's arguments filed 22 July 2021 have been fully considered but they are not persuasive.
Applicant argues that the currently claimed blended fuel comprises at least 25% by volume of a synthetic diesel fuel and is therefore clearly not embraced by Clark’s composition.
This argument is not found persuasive. Clark explicitly discloses an embodiment wherein the synthetic fuel component is present in the fuel composition at a concentration of from 1 to 50% by volume (see [0045], stating “a blend containing a Fischer-Tropsch derived kerosene fuel product and a 
With regards to amending the claimed range of the synthetic fuel component, Applicant refers to [0093] of the as-filed specification. Insofar as Applicant may be attempting to establish criticality or unexpected results, the office respectfully notes that the disclosure in Example 3 in the specification is insufficient to do so. In particular, the claimed range encompasses any concentration of synthetic fuel 25% by volume and up. The discussion with respect to Example 3 notes that a plateau is reached with the regards to the effect on lubricity at about 50% blending of synthetic fuel. Accordingly, unexpected results are not established over the entire claimed range. Additionally, there are no data points below 25% blending to establish 25% as critical. Finally, the discussion in [0093] does not appear to be consistent with the data depicted in Fig. 3. For example, while the graph in Fig. 3 shows a lubricity value of about 475 at 25% blending, [0093] states the value is 360 diameter (note that the graph in Fig. 3 also lacks units). The office is therefore unable to verify the validity of the data.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (US 2007/0100177), as evidenced by Ansell et al (US 2008/0244966).
Regarding claims 1, 3, 5 and 9, Clark discloses a blended fuel containing (see [0008]):
(a)	50 to 99% by volume or greater of a petroleum-derived fuel (diesel base fuel) (see [0011]; [0040]); and
(b)	1 to 50% by volume of a Fischer-Tropsch derived fuel blend (i.e. synthetic fuel produced by a thermochemical process), containing kerosene and gas oil (see [0028]; [0032]; [0045]).
Accordingly, the ranges in Clark overlap the claimed range of at least 25% by volume of a synthetic diesel fuel. In this regard, the F-T derived fuel blend of Clark is considered to be in line with the claimed “synthetic diesel fuel”, given that Applicant defines diesel fuel as “any liquid fuel used in diesel engines” (see [0038] of the as-filed specification) and the F-T derived fuel blend of Clark is used in a diesel engine (see [0010]). Accordingly, the concentration of components overlaps the claimed ranges. In addition, Clark discloses wherein the gas oil and kerosene may be obtained directly from the F-T reaction or fractionation of the F-T product (see [0020]), i.e. does not comprise upgrading the F-T product. Given that Clark does not require any other components, the disclosed blended fuel is considered to consist of the petroleum fuel and the synthetic fuel, as claimed.
Clark further discloses wherein the synthetic fuel has lower emissions than that of the base fuel (see [0006]; [0066]; [0073]) and has performance characteristics, including cetane and sulfur content, which are at least 40% improved in comparison to the corresponding characteristics of the base fuel (see [0025], which discloses that F-T derived fuels have essentially no sulfur; [0012]; [0029]; [0034]; Tables 2 & 3, which compare sulfur and cetane values). Based on the blending proportions discussed above, the resulting fuel blend encompasses those which would inherently have an improvement in these performance characteristics as claimed (at least about 10%). In particular, reference is drawn to Table 3, wherein blend A has an improved cetane value of 9.6% and an improved sulfur content of 9.5% (i.e. within or substantially close to the claimed lower limit of “about 10%”).
 Clark does not explicitly disclose wherein one of the performance characteristic values improved is oxidative stability. However, this is considered to be inherent, as evidenced by Ansell. Ansell discloses that use of a F-T derived fuel component in a fuel composition also comprising a petroleum-derived fuel component improves the oxidative stability by at least about 40% (see Abstract; [0007]; [0010]-[0011]; [0054], which generally describe the mixture of F-T and petroleum-derived fuels and the F-T derived fuel component increasing thermal stability; in particular see [0062]-[0064], which describes 
As discussed above, Clark discloses lower emissions associated with the synthetic fuel and, correspondingly, an improvement in emissions properties of the blended fuel (see [0073]). Additionally, given that Clark teaches a blended fuel which is substantially the same as that claimed, the "well-to-wheels greenhouse gas content" is likewise considered to be inherently the same for both the blend and synthetic fuel component thereof.
Claims 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, as applied to the claim 1 above, as evidenced by and/or in view of O’Rear et al (US 2004/0152930) and Espinoza et al (US 2006/0006098).
Regarding claims 4, 7 and 8, Clark does not explicitly disclose the lubricity value of the synthetic fuel or the blended fuel.
However, it is first of all noted that an inherent property of F-T derived synthetic fuels is increased lubricity, based on the oxygenates contained therein as a result of the F-T synthesis (see Espinoza: [0054]-[0055]). Therefore, given that Clark discloses the same fuel blend components in the same proportions as claimed, it is considered that synthetic fuel component and the resulting fuel blend inherently have the claimed lubricity properties.
In addition, O’Rear, which is similarly directed to a blended diesel fuel comprising a conventional component and a synthetic component (see [0002]; [0022]-[0023]), discloses blending such that a lubricity value of less than 450 microns by HFRR at 60°C, as measured by ASTM D6079, is achieved. This is desirable in order to provide sufficient lubricity and prevent excessive wear (see [0093]-[0094]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to blend the fuel in such proportions so as to provide a fuel having a lubricity value as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772